 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark,whom the Union would include, is known as the parts man-ager and normally directs the work of a subordinate, over whole heholds the power of discharge.At the time of the hearing this sub-ordinate position was vacant, but President Ramsey had instructedClark to locate and hire a new assistant.We shall exclude hint as asupervisor.'McCool,whom the Employer would include, is currently spending90 percent of his time as a parts man.He also works all over the es-tablishment, doing repair work and handling complaints.As an ex-perienced Ford man, he was brought in for the purpose of rebuildingthe entire service business.If satisfactory, he is expected to be placedin charge of all service employees.President Ramsey regards hiltseven now as of higher rank than Parts Manager Clark.We believethat his interests are materially different from those of the other em-ployees, and we shall therefore exclude him?Upon the entire record in the case, we find that all service depart-ment employees at the Employer's Malvern, Arkansas, place of busi-ness, including mechanics, body and fender men, painters, washers,lubrication men, and parts men, but excluding office clerical employees,professional employees, watchmen-guards, car salesmen, the prospec-tive service manager,8 the parts manager, and all other supervisorsas definded in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]6 ContinentalPipe Line Co.,78 NLRB379, 383;Brewster Pateros Processors,Inc.,73NLRB833 ;Scanlon-Morris Division,Ohio Chemical ii Mfg. Co.,71 NLRB 903.7Muller Company,Ltd.,98 NLRB 737.8McCool.WORDEN-ALLEN COMPANYandPAULFISCI3ER,PETITIONERandTECH-NICALENGINEERS'ASSOCIATION.Case No. 13-RD-113.May 29,1952Decision and Direction of ElectionsUpon a decertification petition duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before Helene Zogg,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.'"At the hearing, the Union adduced evidence to show that the Employer had inspiredand fostered the petition.A motion by the Union to dismiss the petitionon this groundwas referred by the hearing officer to the Board.As it is the Board's establishedpracticeto exclude from representation proceedings all matters relating to unfair labor practicesthe Union's motion is denied. For the same reason, all testimony with respectto the matteris hereby stricken from the record.Jell-Well Dessert Company,82 NLRB101, and casestherein cited ;C and M Lumber Co., Inc.,83 NLRB 1258.99 NLRB No. 67. WORDEN-ALLEN COMPANY411Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petition.The Union, alabor organization, was certified by the Board as such representativeon November 8, 1950, pursuant to a consent election.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks decertification of the Union as the bargainingrepresentative of all engineers and draftsmen (including blueprinters)in the Employer's drafting room, excluding the office force, salesmen,and shop employees.The Union contends that there should be sepa-rate elections among the engineers and draftsmen, on the ground thatthe former are professional employees, and the latter, technical em-ployees.The Employer contends that at least some of the draftsmen,as wellas the engineers, are professional employees. It further con-tends that the work of the engineers and draftsmen is so interrelatedthat both groups should be included, as in the past, in a single unit .3The parties disagree as to the inclusion or exclusion of the chief engi-neer,squad leaders, and part-time employees.The Employer is engaged at its plant in Milwaukee, Wisconsin, inthe manufacture and fabrication of structural steel and jobbing. Iterects structures of various types, including buildings and bridges.Its production and maintenance employees have been represented,since.1934, by Local 471, Bridge Structural and Iron Workers,A. F. L.; its engineers and draftsmen, since 1950, by the Union.The engineers and draftsmen, although in separate departments,allwork in the same room, designated as the drafting room, underthe general supervision of the chiefengineer4They are classified asengineers (classA andclassB), engineeringtrainees,draftsmen (class2 Case No. 13-RC-1560.The consent election in 1950,as a resultof which the Union was certified,was held inanagreedunit of "all engineeringand drafting employees ...excluding office employeesand supervisory employees as definedin the Actas amended,and furtherexcluding allother'employeesof the Company."Noquestion was raised at that time as to the profes-sional status ofany of the employees involved.4 Except forthe Employer's personnelman, there are no otheremployees located in thedrafting room.The partiesagree that the personnelman shouldbe excludedfrom theunit. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDA andclassB), engineering trainees, draftsmen (class A and classB), drafting room trainees and billers, and blueprinters.5Theclass A engineersdesign complete building units, structurallyor architecturally, without immediate supervision, write specificationsfor buildings, and must be able to detail and check shop fabricationdrawings.At times they havea classB engineer or an engineeringtrainee working under them. They have some personal contact withcustomers, and spend about 5 percent of their time in the field. Theirwork varies from day to day according to the type of building theyhave to design and whether they are working in the office or in thefield.They are required to have a college degree in civil engineeringor architecture or its equivalent in experience and night school work,"and at least 6 years additional experience.Their salary range is from$350 to $500 a month.TheclassB engineersalso design complete building units, butwork with supervision and instruction.They should be able to detailshop fabrication drawings, but do not check them.They have littlecontact with customers.About 10 percent of their time is spent inthe field.As they work on all types of structures, their work is varied.Except on simple jobs, it is checked by the chief engineer or by aclassA engineer. They are required to have a college education or itsequivalent,' and 2 years additional experience.Their salary range isfrom $275 to $350 a month. After acquiring sufficient experience, aclassB engineer may becomea classA engineer.Theengineering traineeswork directly under class A or class Bengineers, helping to design buildings.They must have sufficientbackground to learn the requirements of building and structure de-sign.They are required to have a college degree or its equivalent .8Their salary range is from $200 to $275 a month. Trainees are ex-pected to become class B engineers.Theclass A draftsmendetail and check structural drawings for anytype of building without supervision, interpret engineering drawings,and design joints from such drawings.On jobs designed by the Em-ployer, they work closely with the engineers, and should be qualifiedto work in the engineering department if necessary.They are re-quired to have a college degree or its equivalent 9in experience ornight school work and at least 6 years additional experience.TheirRThere are 9 class A engineers (including the chief engineer), 5 class B engineers,3 engineering trainees,11 class A draftsmen,8 class B draftsmen,7 drafting room traineesand billers,and 2 blueprinters.8 Of the present class A engineers,5 have college degrees.The other 4 have had from11 to 27 years experience,and have taken courses in engineering or related subjects.Fourof them were formerly draftsmen at the Employer's plant.7The present class B engineers all have college degrees in architecture or engineering.8The present trainees are all college graduates.9 The present class A draftsmen have all had long experience,varying from 23 to 48,years, and most of them have taken courses in engineering subjects.However,only onehas a college degree, and some have not even had a high school education. WORDEN-ALLENCOMPANY413salary range is from $300 to $400 a month.At the present time, oneclassA draftsman is assigned to the engineering department.1°TheclassB draftsmendetailwith some supervision, but do notcheck drawings.They interpret engineering drawings and designsimple joints with assistance from class A draftsmen.They are re-quired to have a college degree or its equivalent,11 and 2 years addi-.tional experience.Their salary range is from $225 to $300 a month.After acquiring experience, they usually become class A draftsmen.Two class B draftsmen are on loan to the engineering departmentat the present time, and will be permanently assigned to it in the nearfuture, either as trainees or class B engineers.Thedrafting room trainees and billersassist class A or class Bdraftsmen.They make simple details and bill material for shop usefrom detailed drawings.They are required to have a high schooleducation or sufficient knowledge of mathematics to be able to learnthe fundamentals of drafting.Their salary range is from $150 to$225 a month.After acquiring experience, they become class B drafts-men.'One drafting room trainee is on loan to the engineering de-partment at the present time.Theblue printersprint the drawings and bills made by the engineer-ing and drafting departments, and distribute them in the shop.Theirwork is routine, and requires on special skill or training.Their sal-ary range is the same as that of the drafting room trainees.Upon the above facts and the record as a whole, we find, as theEmployer and the Union apparently agree,12 that the engineers andengineering trainees are professional employees within the meaningof Section 2 (12) of the Act.As previously noted, the Employercontends that some of its draftsmen are also professionals 13We donot agree.It is true, as the Employer asserts in its brief, that manyof the class A draftsmen have taken engineering subjects at nightschool or by correspondence to enable them to work out engineeringdetails and, if necessary, to help out in the engineering department.The record discloses that they are capable of performing many of thefunctions of an engineer, and that they are called upon many timesto do jobs which ordinarily would require an engineer. It does notappear, however, that their regular work as draftsmen requires"knowedge of an advanced type in a field of science or learning custom-arily acquired by a prolonged course of specialized intellectual instruc-10 Six of the class A draftsmen have at one time or another worked in the engineeringdepartment.While there,they do the work of class A engineers so far as the preparationof drawings from calculations and line drawings is concerned.Most of them,however, donot have the engineering knowledge necessary to make the calculations.11None of the present class B draftsmen are college graduates.11The Petitioner takes no position on this question.11At the hearing, the Employer took the position that all the draftsmen,with theexception of the blueprinters,are professionals.In its brief,however,itmakes this con-tention only as to its class A draftsmen. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and studyin aninstitution of higher learning."In this respect;therefore, they fail to meet the requirements of Section2 (12) 'of theAct.We therefore find, as the Union contends, that the draftsmen arenot professional employees within the meaning of the Act.As the engineers and draftsmen are engaged in closely relatedwork, are under common supervision, share the same working condi-tions, and have in the past been included in the same unit, we findthat they may constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.However, the Board is precluded under Section 9 (b) (1) of the Actfrom including professional employees in a unit with nonprofessionalemployees unless a majority of the professional employees vote forinclusion in such a unit.We must therefore ascertain the desires ofthe professional employees as to inclusion in a unit with the nonpro-fessional employees.We shall do this by special ballot in the sep-arate election hereinafter directed 14There remains for consideration the question of the inclusion orexclusion of the chief engineer, squad leaders, and part-time em-ployees.Thechief engineeris classified by the Employer as a class A engi-neer.However, he is also a vice president of the company, representsit in contract negotiations, and, in addition to his engineering duties,supervises the engineering and drafting departments.As the recordshows that he has authority to recommend hiring, promotion, and dis-charge, and that his recommendations are usually adopted, we find,as the Petitioner and the Union contend, that he is a supervisor withinthe meaning of the Act.We shall exclude him because of his man-agerial and supervisory functions.Thesquad leaders(three in number)are classA draftsmen whohave been given the additional duty of assigning work to the otherdrafting department employees.15They receive the engineering draw-ings and distribute them to the members of their respective squads ac-cording to ability 16Thereafter, they are responsible for seeing thatthe detailed drawings are properly prepared within the time allotted;if they find they cannot get the work out on time, they appeal to theEmployer's president or chief engineer for additional help.Occasion-ally they are consulted by management as to their opinion of theability of men in their squads.However, they have no authority tohire, promote, or discharge; nor do they ordinarily recommend, suchaction.They spend approximately 20 percent of their timein assign-ing work; the rest of their time they do theregularwork of class Adraftsmen.Their working conditions are the same as those of the'Sonotone Corporation,90 NLRB 1236.15One of them, in addition,is responsible for the work of the blueprinters.16Each squad consists of approximately one-third of the draftsmen. WORDEN-ALLEN COMPANY415other class A draftsmen, and they receive no additional compensationfor their work as squad leaders. In the absence of one of the squadleaders, another class A draftsman takes his place.Under all the cir-cumstances, we find, contrary to the contention of the Union, that thesquad leaders are not supervisors within the meaning of the Act.Weshall therefore include them.Thepart-time employeesinclude 4 of the class A engineers, 1 class Bengineer, and 1 drafting room trainee, all of whom work for theEmployer 20 hours or more a week, usually in the evenings and onSaturdays 17Although their hours are irregular, their duties are thesameas those of the full-time employees in the same job classifications,and they are paid on thesamebasis.18The Employer would includeand the Union would exclude them.As our unit finding is based uponfunctionally related occupational categories, and all employees work-ing at jobs within the unit are necessarily included and entitled torepresentation, irrespective of the tenure of their employment, weshall include theml9We also find that they are eligible to vote inthe election.20We shall direct separate elections in the following voting groupsincluding, in eachcase,part-time workers, but excluding office em-ployees, salesmen, shop employees, and supervisors as defined in theAct.(a)All engineers and engineeringtraineesemployed in the draftingroom of the Employer's plant at Milwaukee, Wisconsin.(b)All draftsmen (including the squad leaders), drafting roomtraineesand billers, and blueprinters, employed in the drafting roomof the Employer's plant at Milwaukee, Wisconsin.The employees in nonprofessional voting group (b) will be polledas to whether or not they desire the Union to represent them.The employees in professional voting group (a) will be askedtwo questions on their ballots : (1) Do you desire to be included in aunit with draftsmen, drafting room trainees and billers, and blue-printers for the purposes of collective bargaining?(2) Do you desireto be represented for the purposes of collective bargaining by theUnion? If a majority of the professional employees vote "yes" tothe first question, indicating their desire to be included in a unitwith nonprofessional employees, they will be so included.Their voteson the second question will then be counted together with the votesof the nonprofessional employees to decide whether the Union hasbeen selected to represent the combined bargaining unit. If, on the17Most of these part-time employees also work for other architectural or engineeringconcerns;one i$an instructor at Marquette University.11All employees in the drafting room are paid monthly, according to the number ofhours worked.11Commercial Equipment Company, Inc.,95 NLRB 354.20 Commercial Equipment Company, Inc., supra. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, a majority of the professional employees vote againstinclusion, they will not be included with the nonprofessional em-ployees.Their votes on the second question will then be counted todecide whether or nottheydesire to be represented by the Union ina separate professional unit.If a majority in either the professionalunit alone, the nonprofessional unit alone, or the combined unit votefor the Union, the Regional Director conducting the elections directedherein is instructed to issue a certification of representatives to theUnion for such unit or units.[Text of Direction of Elections omitted from publication in thisvolume.]UNDERWOODCORPORATION (PACIFIC DISTRICT)andINTERNATIONALUNION OF ELECTRICAL, RADIO AND MACHINEWORKERS,CIO,PETI-TIONER.Case No. 20-RC-1678.May 29, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David Karasick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.-3.The Employer moved that the petition be dismissed on the groundthat subsisting contracts with the Associated Service DepartmentEmployees of U. E. F., herein called the Association,' constitutes abar to this proceeding.The Petitioner opposed the motion on thegrounds of defunctness and schism in the ranks of the Association,and on the further ground that the contracts were about to expire.We find merit in the last stated ground, and need not therefore con-sider the other reasons in opposition to the motion.As the contractsoffered as a bar expired on May 1, 1952, we find that they do not con-stitute a bar to the petition.The motion to dismiss the petition ishereby denied.'No appearance at the hearing or request for intervention was made by anyone inbehalf of the Association.99 NLRB No. 77.